AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November l, 1987)


                 Fredi Alonso Verduzco-Garcia                                  Case Number: 19-cr-00837-WVG
                                                                                                                               -----~




                                                                              Antonio F. Yoon
                                                                              Defendant's Attorney
                                                                                                                     FILED
REGISTRATION NO. 73871298
                                                                                                                     MAR 14 2019
                                                                                                           CLERK. U.S. DISTRICT COURT
THE DEFENDANT:                                                                     SOUTHERN DISTRIC\ 9F CALIFORNIA
 ~ pleaded guilty to count(s) _:l~o':'.'f'_lin':1'.:'fo':rm~at..:io':'.'n~-----------=B=Y========#=''%:1:::::='.":DE:=P:::U::.:T.!-JY
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            Improper Entry by an Alien (Misdemeanor)                                      1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  60 Days


 ~    Assessment: $10 WAIVED         k8:l Fine: WAIVED
k8:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            March 12, 2019
                                                                            Date of Imposition of Sentence


                                                                            (JJ~
                                                                            HONORABLE WILLIAM V. GALLO
                                                                            UNITED STATES MAGISTRATE JUDGE



                                                                                                                         18CR837-WVG
